UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 3, 2014 BCB BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0-50275 26-0065262 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 104-110 Avenue C, Bayonne, New Jersey 07002 (Address of principal executive offices, including zip code) (201) 823-0700 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01.Changes in Registrant’s Certifying Accountant. On October 3, 2014, BCB Bancorp, Inc. (the “Company”) was notified that the audit practice of ParenteBeard LLC (“ParenteBeard”), an independent registered public accounting firm, was combined on October 1, 2014, with Baker Tilly Virchow Krause LLP (“Baker Tilly”) in a transaction pursuant to which ParenteBeard combined its operations with Baker Tilly and certain of the professional staff and partners of ParenteBeard joined Baker Tilly either as employees or partners of Baker Tilly. On October 3, 2014, the Audit Committee of the Company accepted ParenteBeard’s resignation as the auditors of the Company and with the approval of the Audit Committee of the Company’s Board of Directors, Baker Tilly was engaged as the Company’s independent registered public accounting firm. Prior to engaging Baker Tilly, the Company did not consult with Baker Tilly regarding the application of accounting principles to a specific completed or proposed transaction or regarding the type of audit opinion that might be rendered by Baker Tilly on the Company’s financial statements, and Baker Tilly did not provide any written or oral advice that was an important factor considered by the Company in reaching a decision as to any such accounting, auditing or financial reporting issue. The report of independent registered public accounting firm of ParenteBeard regarding the Company’s financial statements for the fiscal years ended December 31, 2013 and 2012 did not contain any adverse opinion or disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope or accounting principles. During the years ended December 31, 2013 and 2012, and during the interim period from the end of the most recently completed fiscal year through October 3, 2014, the date of notification of the resignation, there were no disagreements with ParenteBeard on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of ParenteBeard would have caused it to make reference to such disagreement in its reports. The Company provided ParenteBeard with a copy of this Current Report on Form 8-K prior to its filing with the Securities and Exchange Commission and requested that ParenteBeard furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether it agrees with above statements insofar as they pertain to ParenteBeard and, if it does not agree, the respects in which it does not agree.A copy of the letter, dated October 3, 2014, is filed as Exhibit 16.1 (which is incorporated by reference herein) to this Current Report on Form 8-K. Item 9.01.Financial Statements and Other Exhibits. Letter of Concurrence from ParenteBeard LLC dated October 3, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BCB BANCORP, INC. Date:October 8, 2014By:/s/Thomas Coughlin Thomas Coughlin Chief Executive Officer and President Exhibit 16.1 [ParenteBeard LLC Letterhead] October 3, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for BCB Bancorp, Inc. (the “Company”). We have read the Company’s disclosure set forth in Item4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated October 3, 2014 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ ParenteBeard LLC
